IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,749-01


                     EX PARTE KIA BRIEANNE JOHNSON, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 11-8-26016-A-1 IN THE 24TH DISTRICT COURT
                            FROM VICTORIA COUNTY


       Per curiam.

                                             ORDER

       Applicant pleaded guilty to one count of murder and one count of engaging in organized

criminal activity and was sentenced to thirty years’ imprisonment for the murder count and ten years’

imprisonment for the organized criminal activity count. The Thirteenth Court of Appeals affirmed

her conviction. Johnson v. State, No. 13-15-00502-CR (Tex. App.—Corpus Christi-Edinburg April

13, 2007)(not designated for publication). Applicant filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       Applicant contends, among other things, that counsel was ineffective for failing to prepare

her to testify in the co-defendant’s trial, failing to file a motion for discovery and conduct an
                                                                                                        2

independent investigation, and allowing her to be interviewed and taken to the crime scene by the

prosecution. Applicant has alleged facts that, if true, might entitle her to relief. Hill v. Lockhart, 474
U.S. 52 (1985); Ex parte Argent, 393 S.W.3d 781 (Tex. Crim. App. 2013). Accordingly, the record

should be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM .

PROC. art. 11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s claim.

In developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the

trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent her

at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant would have insisted on a trial but for counsel’s alleged

deficient performance. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.

Filed: October 7, 2020
Do not publish